MASON, Circuit Judge
(dissenting).
I would have no objection to authorizing the increase to the extent necessary, provided such increase were first submitted in a general referendum of the Bar.
*653CLARIFICATION OF OPINION
PER CURIAM.
The concluding paragraph of the Court opinion filed March 16, 1966, reads as follows:
“Provided, however, that such amendment shall not become effective except, unless and until it be approved by a majority of the members of The Florida Bar present and voting at its 1966 annual convention, such vote to be taken at or near noon on Friday, June 17th, at the Diplomat Hotel in Hollywood Beach, Florida, and after due notice of the conducting of such plebiscite has been given in at least one issue of The Florida Bar Journal and in the published program of The Florida Bar Convention, preceding such convention.”
Re-examination of the opinion suggests that the language quoted is subject to an interpretation which was not intended. It was the intention of the Court to amend Section 1, Article VIII, of the Integration Rule of The Florida Bar, 31 F.S.A., in words and figures set out in the opinion. It was not intended that the effectiveness of the amended rale be conditioned upon a plebiscite of the Bar. It was, however, intended that the actual amount of the annual dues should be approved at the annual convention consistent with the provisions of the rale as amended by the Court’s opinion. In order to clarify the matter, the paragraph first above quoted is hereby stricken from the opinion and in lieu thereof, the following is substituted, to wit:
“It is contemplated by this opinion that the amount of the annual dues not to exceed $37.50, shall be subject to approval by a majority of the members of The Florida Bar present and voting on Friday at the 1966 annual meeting of the Bar at a specific time and place announced by notice in at least one issue of The Florida Bar Journal published preceding the annual meeting and also, in the published program of such annual meeting.” It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
MASON, Circuit Judge, dissents with opinion.